Title: To George Washington from William Shepard, 1 April 1781
From: Shepard, William
To: Washington, George


                        
                            Springfield April the 1 1781.
                        
                        I would inform your Excellency that I Shall Send on to Camp from this Post betwen Ninty and a Hundred
                            Recruits—which will march to morrow morning.
                        But am not able to arm and accoutre them a Greeable to your Excellencys orders as Colo. Cheever has not any
                            arms Repaird.
                        the Recruits Come in much Faster than here to fore. I am your Excellencys most obdt Humle Servt
                        
                            Wm Shepard
                        
                    